EXHIBIT 10.1

 

[g72651kk01i001.jpg]

 

MAINSOURCE FINANCIAL GROUP, INC. 2015 STOCK INCENTIVE PLAN

 

(Effective as of January 1, 2015)

 

Krieg DeVault LLP

One Indiana Square, Suite 2800

Indianapolis, IN  46204-2079

www.kriegdevault.com

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1 PURPOSE AND DURATION

1

1.1.

Establishment of the Plan

1

1.2.

Purposes of the Plan

1

1.3.

Definitions

1

 

 

SECTION 2 ADMINISTRATION

6

2.1.

The Committee

6

2.2.

Authority of the Committee

6

2.3.

Delegation by the Committee

7

2.4.

Decisions Binding

7

2.5.

Considerations in Establishing Performance Goals

7

 

 

SECTION 3 SHARES SUBJECT TO THIS PLAN

7

3.1.

Number of Shares

7

3.2.

Release of Shares

8

3.3.

Restrictions on Shares

8

3.4.

Shareholder Rights

9

3.5.

Dividends and Dividend Equivalents

9

3.6.

Changes in Stock

9

3.7.

Book-Entry Securities

10

 

 

SECTION 4 ELIGIBILITY

11

4.1.

Eligibility

11

4.2.

No Contract of Employment

11

4.3.

No Right to Be Retained on Board

11

 

 

SECTION 5 STOCK OPTIONS

11

5.1.

Grant of Options

11

5.2.

Option Award Agreement

11

5.3.

Exercise Price

12

5.4.

Duration of Options

12

5.5.

Exercisability of Options

13

5.6.

Method of Exercise

13

5.7.

Restrictions on Share Transferability

14

5.8.

Termination by Reason of Death, Disability or Retirement

14

5.9.

Other Termination

14

5.10.

Special Provision for Incentive Stock Options

14

 

 

SECTION 6 STOCK APPRECIATION RIGHTS

14

6.1.

Grant of SARs

14

6.2.

SAR Award Agreement

15

6.3.

Expiration of SARs

15

 

i

--------------------------------------------------------------------------------


 

6.4.

Payment of SAR Amount

15

6.5.

Termination by Reason of Death, Disability or Retirement

15

6.6.

Other Termination

15

 

 

SECTION 7 RESTRICTED STOCK

16

7.1.

Grant of Restricted Stock

16

7.2.

Restricted Stock Award Agreement

16

7.3.

Transferability

16

7.4.

Other Restrictions

16

7.5.

Removal of Restrictions

17

7.6.

Voting Rights

17

7.7.

Return of Restricted Stock to Company

17

7.8.

Termination of Service

18

 

 

SECTION 8 PERFORMANCE SHARE UNITS

18

8.1.

Grant of Performance Share Units

18

8.2.

Value of Performance Share Units

18

8.3.

Performance Goals and Other Terms

18

8.4.

Earning of Performance Share Units

19

8.5.

Form and Timing of Payment of Performance Share Units

19

8.6.

Termination of Service

19

 

 

SECTION 9 BONUS STOCK AWARDS

20

9.1.

Bonus Stock Awards

20

9.2.

Vesting

20

9.3.

Form and Timing of Payment of Bonus Stock

20

9.4.

Termination of Service

20

 

 

SECTION 10 AMENDMENT, TERMINATION, AND DURATION

20

10.1.

Amendment, Suspension, or Termination

20

10.2.

Duration of this Plan and Shareholder Approval

21

 

 

SECTION 11 TAX WITHHOLDING

21

11.1.

Withholding Requirements

21

11.2.

Withholding Arrangements

21

 

 

SECTION 12 CHANGE IN CONTROL

22

12.1.

Change in Control

22

12.2.

Definition

23

 

 

SECTION 13 LEGAL CONSTRUCTION

24

13.1.

Gender and Number

24

13.2.

Severability

24

13.3.

Requirements of Law

24

13.4.

Governing Law

24

13.5.

Headings

24

 

ii

--------------------------------------------------------------------------------


 

13.6.

Mistake of Fact

24

13.7.

Evidence

24

13.8.

409A Compliance

24

 

 

SECTION 14 MISCELLANEOUS

25

14.1.

No Effect on Employment or Service

25

14.2.

No Company Obligation

25

14.3.

Participation

26

14.4.

Liability and Indemnification

26

14.5.

Successors

26

14.6.

Beneficiary Designations

26

14.7.

Nontransferability of Awards

27

14.8.

No Rights as Shareholder

27

14.9.

Mitigation of Excise Tax

27

14.10.

Funding

28

 

iii

--------------------------------------------------------------------------------


 

MAINSOURCE FINANCIAL GROUP INC.

2015 STOCK INCENTIVE PLAN

 

SECTION 1

 

PURPOSE AND DURATION

 

1.1.         Establishment of the Plan.  MainSource Financial Group, Inc., an
Indiana corporation, hereby establishes an equity-based incentive compensation
plan to be known as the MainSource Financial Group, Inc. 2015 Stock Incentive
Plan.  This Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock and Performance Share
Units.  This Plan and the grant of Awards hereunder are expressly conditioned
upon the Plan’s approval by the shareholders of the Company.  The Plan is
adopted effective as of January 1, 2015; however, no Options may be exercised,
and no other Award may be exercised or otherwise paid until the Plan has been
approved by a majority of the Shares of the Company represented at the
shareholder’s meeting at which approval of the Plan is considered, as specified
in Section 10.2.

 

1.2.         Purposes of the Plan.  The purposes of this Plan are to further the
growth and financial success of the Company and its Affiliates by aligning the
interests of the Participants, through the ownership of Shares and through other
incentives, with the interests of the Company’s shareholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants.  The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of officers and employees who make significant contributions to the
Company’s success and to allow Participants to share in the success of the
Company.

 

1.3.         Definitions.  For purposes of this Plan, the following words and
phrases will have the following meanings when capitalized in the Plan, including
any Supplements, unless a different meaning is plainly required by the context:

 

1.3.1.              “1934 Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the 1934 Act or regulation
thereunder includes such section or regulation, any valid regulation promulgated
under such section and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

1.3.2.              “Affiliate” means any corporation or any other entity
(including, but not limited to, partnerships, limited liability companies, joint
ventures and Subsidiaries) controlling, controlled by or under common control
with the Company.

 

1.3.3.              “Award” means, individually or collectively, a grant under
this Plan of Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock or Performance Share Units.

 

1

--------------------------------------------------------------------------------


 

1.3.4.              “Award Agreement” means the written agreement which sets
forth the terms and provisions applicable to each Award granted under this Plan.

 

1.3.5.              “Beneficiary” means the person or persons designated by a
Participant to receive the benefits under this Plan, if any, which become
payable as a result of the Participant’s death.

 

1.3.6.              “Board” or “Board of Directors” means the Board of Directors
of the Company serving at the time that this Plan is approved by the
shareholders of the Company or thereafter.

 

1.3.7.              “Bonus Stock means an Award granted to a Participant
pursuant to Section 9.

 

1.3.8.              “Cashless Exercise” means, if there is a public market for
the Shares, the payment of the Exercise Price of Options (a) through a “same day
sale” commitment from the Participant and a FINRA Dealer whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased in order to pay the Exercise Price, and whereby the FINRA Dealer
irrevocably commits upon receipt of such stock to forward the Exercise Price
directly to the Company, or (b) through a “margin” commitment from the
Participant and a FINRA Dealer whereby the Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the FINRA Dealer in
a margin account as security for a loan from the FINRA Dealer in the amount of
the Exercise Price and whereby the FINRA Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company.

 

1.3.9.              “Cause” means, for purposes of determining whether and when
a Participant has incurred a Termination of Service for Cause, any act or
failure to act which:  (a) results in removal or permanent prohibition of the
Participant from participating in the conduct of the Company’s or a Subsidiary’s
affairs by an order issued under section 8(e)(4) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 USC 1818(e)(4) and (g)(1); or (b) permits the Company
to terminate the written agreement or arrangement between the Participant and
the Company or an Affiliate for “cause” as defined in such agreement or
arrangement.  In the event there is no such agreement or arrangement or the
agreement or arrangement does not define the term “cause,” then “Cause” for
purposes of this Plan will mean (i) the willful and continued failure of a
Participant to perform his required duties as an Employee or Non-employee
Director of the Company or any Subsidiary; (ii) any action by a Participant
which involves willful misfeasance or gross negligence; (iii) the requirement of
or direction by a federal or state regulatory agency which has jurisdiction over
the Company or any Subsidiary to terminate the employment of a Participant; (iv)
the conviction of a Participant of the commission of any criminal offense which
involves dishonesty or breach of trust; (v) any intentional breach by a
Participant of a material term, condition or covenant of any agreement between
the Participant and the Company or any Subsidiary or (v) removal or permanent
prohibition of the Participant from participating in the conduct of Company’s or
a Subsidiary’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of
the Federal Deposit Insurance Act, 12 USC 1818(e)(4) and (g)(1).

 

2

--------------------------------------------------------------------------------


 

1.3.10.            “Change in Control” will have the meaning assigned to such
term in Section 12.2.

 

1.3.11.            “Code” means the Internal Revenue Code of 1986, as amended. 
Reference to a specific section of the Code or regulation thereunder will
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such section or regulation.

 

1.3.12.            “Committee” means the Executive Compensation Committee of the
Board serving on the date that this Plan is approved by the shareholders of the
Company or thereafter.

 

1.3.13.            “Company” means MainSource Financial Group, Inc., an Indiana
corporation and any successor thereto.  With respect to the definition of
Performance Goals, the Committee, in its sole discretion, may determine whether
“Company” means MainSource Financial Group, Inc. and its Subsidiaries on a
consolidated basis.

 

1.3.14.            “Covered Employee” means an Employee who, on the last day of
the taxable year, is (i) the chief executive officer of the Company or is acting
in such a capacity, or (ii) among the four highest compensated officers (other
than the chief executive officer) for the taxable year.

 

1.3.15.            “Director” means any individual who is a member of the Board.

 

1.3.16.            “Disability” means a disability as determined for purposes of
the Federal Social Security Act which qualifies the Participant for permanent
disability insurance payments in accordance with such Act.  Disability for
purposes of the Plan will not include any disability which is incurred while the
Participant is on leave of absence because of military or similar service and
for which a governmental pension is payable.

 

1.3.17.            “Effective Date” means January 1, 2015.

 

1.3.18.            “Employee” means all employees of the Company or an
Affiliate, whether such employees are employed on the date that this Plan is
adopted by the Board or become employed subsequent to such approval.

 

1.3.19.            “Exercise Period” means the period during which an Option
will be exercisable in accordance with the applicable Award Agreement and
Section 5 or the period during which a Stock Appreciation Right will be
exercisable in accordance with the applicable Award Agreement and Section 6.

 

1.3.20.            “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option.

 

1.3.21.            “Fair Market Value” means the per share closing price for the
Shares, as reported by the NASDAQ Stock Market or by such other exchange or
market on which

 

3

--------------------------------------------------------------------------------


 

the Shares are then listed or regularly traded, determined as of the day on
which the applicable Award is granted to a Participant.

 

1.3.22.            “FINRA Dealer” means a broker-dealer who is a member of the
Financial Industry Regulating Authority.

 

1.3.23.            “Fiscal Year” means the annual accounting period of the
Company.

 

1.3.24.            “Grant Date” means, with respect to any Award granted under
this Plan, the date on which the Award was granted by the Committee, regardless
if the Award Agreement to which the Award relates is executed subsequent to such
date.

 

1.3.25.            Grantee” means an individual who has been granted an Award.

 

1.3.26.            “Incentive Stock Option” means an Option granted under this
Plan to purchase Shares which is designated as an Incentive Stock Option and is
intended to meet the requirements of Code Section 422.

 

1.3.27.            “Non-employee Director” means any individual who is a member
of the Board of Directors and who is not an employee of the Company.

 

1.3.28.            “Nonqualified Stock Option” means an Option granted under
this Plan to purchase Shares which is not an Incentive Stock Option.

 

1.3.29.            “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.

 

1.3.30.            “Exercise Period” means the period during which an Option
will be exercisable in accordance with the applicable Award Agreement and
Section 5.

 

1.3.31.            “Participant” means an Employee or Non-employee Director to
whom an Award has been granted.

 

1.3.32.            “Performance Goals” means, except as otherwise provided in
Sections 7.4.2 and 8.3.2, the goals which must be attained, as determined by the
Committee in its sole discretion, utilizing the United States Treasury
Department final “Guidance on Sound Incentive Compensation Policies” and any
subsequent guidance hereafter provided by applicable statute, rule or
regulation, for a Participant to earn an Award.  As determined by the Committee
in its sole discretion, the Performance Goals applicable to each Award granted
under the Plan to a Participant who is not a Covered Employee, will provide for
a targeted level or levels of financial achievement with respect to one or more
of the following business criteria:  (a) return on assets; (b) earnings before
interest, taxes, depreciation and amortization (EBITDA); (c) net income; (d)
total shareholder return; (e) return on equity; (f) Affiliate or division
operating income; (g) pre- or after-tax income; (h) cash flow; (i) cash flow per
share; (j) earnings per share (basic or diluted); (k) return on invested
capital; (l) economic value added (or an equivalent metric); (m) share price
performance; (n) improvement in or attainment of expense levels; and (o)
improvement

 

4

--------------------------------------------------------------------------------


 

in or attainment of working capital levels.  The Performance Goals may differ
from Participant to Participant and from Award to Award.

 

1.3.33.            “Performance Period” means the period of time during which
Performance Goals must be achieved with respect to an Award, as determined by
the Committee in its sole discretion.

 

1.3.34.            “Performance Share Unit” means an Award granted to a
Participant pursuant to Section 8.

 

1.3.35.            “Period of Restriction” means the period during which Shares
of Restricted Stock are subject to transfer restrictions and, therefore, the
Shares are subject to a substantial risk of forfeiture.  As provided in Section
7, such restrictions may be based on the passage of time, the achievement of
specific target levels of performance (in the case of “performance-based
compensation” under Code Section 162(m)), or the occurrence of such other events
as may be determined by the Committee in its sole discretion.

 

1.3.36.            “Plan” means the MainSource Financial Group, Inc. 2015 Stock
Incentive Plan,  as set forth in this document and as hereafter amended from
time to time.

 

1.3.37.            “Restricted Stock” means an Award granted to a Participant
pursuant to Section 7.

 

1.3.38.            “Retirement” means, in the case of a Participant, Termination
of Service on or after attaining age 65 for reasons other than Cause, death or
Disability.

 

1.3.39.            “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act,
and any future rule or regulation amending, supplementing or superseding such
rule.

 

1.3.40.            “Section 16 Person” means a person subject to potential
liability under Section 16(b) of the 1934 Act with respect to transactions which
involve equity securities of the Company.

 

1.3.41.            “Shares” means the whole shares of issued and outstanding
regular voting common stock, no par value, of the Company, whether presently or
hereafter issued and outstanding, and any other stock or securities resulting
from adjustment thereof as provided in Section 3.6, or the stock of any
successor to the Company which is so designated for the purposes of the Plan.

 

1.3.42.            “Stock Appreciation Right” or “SAR” means an Award, granted
alone or in tandem with a related Option, that is designated as a “SAR” pursuant
to Section 6.

 

1.3.43.            “Subsidiary” means a corporation, partnership or limited
liability company, a majority of the outstanding voting stock, general
partnership interests or membership interests, as the case may be, of which is
owned or controlled, directly or indirectly, by the Company or by one or more
other Subsidiaries of the Company.  For the purposes of this definition, “voting
stock” means stock having voting power for the

 

5

--------------------------------------------------------------------------------


 

election of directors, or trustees, as the case may be, whether at all times or
only so long as no senior class of stock has such voting power by reason of any
contingency.  A Subsidiary includes any Subsidiary of the Company as of the
Effective Date and each entity that becomes a Subsidiary of the Company after
the Effective Date.

 

1.3.44.            “Termination of Service” in the case of an Employee, means
the occurrence of any act or event or any failure to act, whether pursuant to an
employment agreement or otherwise, that actually or effectively causes or
results in a Participant ceasing, for whatever reason, to be an Employee of the
Company or an Affiliate, including, but not limited to, death, Disability,
Retirement, termination by the Company or an Affiliate of the Participant’s
employment with the Company or an Affiliate (whether with or without Cause) and
voluntary resignation or termination by the Participant of his or her employment
with the Company or an Affiliate.  A Termination of Service will also occur with
respect to an Employee who is employed by an Affiliate if the Affiliate ceases
to be an Affiliate of the Company and the Participant does not immediately
thereafter become an Employee of the Company or another Affiliate.  For purposes
of this Plan, transfers or changes of employment of a Participant between the
Company and an Affiliate (or between Affiliates) will not be deemed a
Termination of Service.  “Termination of Service” in the case of a Non-employee
Director means the failure to be reelected to the Board or resignation or
removal from the Board.  Whether or not a Termination of Service has occurred
will be interpreted in accordance with Treasury Regulation §1.409A-1(h).

 

SECTION 2

 

ADMINISTRATION

 

2.1.         The Committee.  This Plan will be administered by the Committee. 
The decision or action of a majority of the actual number of members of the
Committee will constitute the decision or action of the Committee.  The
Committee will consist of not less than three Directors.  The members of the
Committee will be appointed from time to time by, and will serve at the pleasure
of, the Board.  The Committee will be comprised solely of Directors who are (a)
“nonemployee directors” under Rule 16b-3, and (b) “outside directors” as
described in Treasury Regulation Section 1.162-27(e)(3), and (c) “independent”
under the director independence requirements of the NASDAQ Stock Market or, if
it changes, the principal securities exchange or market on which the Shares are
then traded or listed.  Failure of the Committee to be so comprised will not
result in the cancellation, termination, expiration or lapse of any Award.

 

2.2.         Authority of the Committee.  Except as limited by law or by the
Articles of Incorporation or By-Laws of the Company, and subject to the
provisions of this Plan, the Committee will have full power and discretion to:
(a) select Employees and Non-employee Directors who will participate in the
Plan; (b) determine the sizes and types of Awards; (c) determine the terms and
conditions of Awards in a manner consistent with this Plan; (d) construe and
interpret this Plan, all Award Agreements and any other agreements or
instruments entered into under this Plan; (e) establish, amend or waive rules
and regulations for the Plan’s administration; and (f) amend the terms and
conditions of any outstanding Award and applicable Award Agreement to the extent
such terms and conditions are within the discretion of

 

6

--------------------------------------------------------------------------------


 

the Committee as provided in this Plan; provided however, the Committee may only
accelerate the exercisability or vesting of an Award in connection with a
Participant’s death, Disability, Retirement, or in connection with a Change in
Control.  The Committee may also accelerate the exercisability or vesting of an
Award to the extent such actions involve an aggregate number of Shares not in
excess of five percent of the number of Shares initially available for Awards.

 

2.3.         Delegation by the Committee.  The Committee, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or any part
of its authority and powers under this Plan to one or more Directors or officers
of the Company; provided, however, that the Committee may not delegate its
authority and powers (a) with respect to grants to Section 16 Persons, (b) in
any way which would jeopardize this Plan’s qualification under Code Section
162(m) or Rule 16b-3 or (c) adversely impact Awards under Rule 16b-3.

 

2.4.         Decisions Binding.  All determinations and decisions made by the
Committee, the Board and any delegate of the Committee pursuant to Section 2.3
will be final, conclusive and binding on all persons, including the Company and
Participants.  No such determinations will be subject to de novo review if
challenged in court.

 

2.5.         Considerations in Establishing Performance Goals.  In determining
appropriate Performance Goals and the relative weight accorded each Performance
Goal, the Committee must:

 

2.5.1.              Balance risk and financial results in a manner that does not
encourage Participants to expose the Company and its Subsidiaries to unnecessary
or excess risks; and

 

2.5.2.              Monitor the success of the Performance Goals and weighting
established in prior years, alone and in combination with other incentive
compensation awarded to the same Participants, and make appropriate adjustments
in future calendar years as needed so that payments appropriately incentivize
Participants and appropriately reflect risk.

 

SECTION 3

 

SHARES SUBJECT TO THIS PLAN

 

3.1.         Number of Shares.

 

3.1.1.      Maximum Number.  Subject to adjustment as provided in Section 3.6,
the maximum number of Shares cumulatively available for issuance under this Plan
pursuant to the: (a) exercise of Options; (b) grant of SARs; (c) grant of Shares
of Restricted Stock; (d) payment of Performance Share Units or (e) issuance of
Bonus Stock, will not exceed One Million (1,000,000) Shares plus; (i) Shares
tendered (actually or by attestation) to the Company in connection with the
exercise of Options; (ii) Shares purchased by the Company in the open market or
otherwise using the cash proceeds upon the exercise of Options; (iii) Shares
settled hereunder in cash; (iv) Shares withheld pursuant to Section 11; and (v)
the number of Shares equal to the value, as determined by the Committee in its
sole discretion, of the income tax deductions recognized by the

 

7

--------------------------------------------------------------------------------


 

Company in connection with the exercise of Non-Qualified Stock Options and
disqualifying dispositions of Shares acquired on the exercise of Incentive Stock
Options, determined as of the date on which the Company’s federal income tax
return is filed less the total number of Shares previously issued under this
Plan, and less the total number of Shares then subject to outstanding Options or
other Awards.  The foregoing share reserve will be supplemented by an additional
number of Shares that remain in acquired company plans that are assumed by the
Company.

 

3.1.2.      Limits Based on Award Type.  In calculating the number of Shares
available for issuance under this Plan, (a) no more than Five Hundred Thousand
(500,000) Shares will be cumulatively available for the grant of Options or SARs
under this Plan, and (b) during any Fiscal Year, no Participant will be granted
an Option or SAR for more than Fifty Thousand (50,000) Shares.  Shares issued
under this Plan may be either authorized but unissued Shares, treasury Shares or
reacquired Shares (including Shares purchased in the open market), or any
combination thereof, as the Committee may from time to time determine in its
sole discretion.

 

3.1.3.      Forfeited and Unpurchased Shares.  Shares covered by an Award that
are forfeited or that remain unpurchased or undistributed upon termination or
expiration of the Award may be made the subject of further Awards to the same or
other Participants.  If the exercise price of any Option is satisfied by
tendering Shares (by either actual delivery or attestation), only the number of
Shares actually issued, net of the Shares tendered, will be deemed issued for
purposes of determining the number of Shares available for Awards under this
Plan.  Additionally, if Shares are withheld pursuant to Section 11.2, only the
number of Shares actually issued, net of the Shares withheld, will be deemed
issued for purposes of determining the number of Shares available for Awards
under this Plan.

 

3.2.         Release of Shares.  Subject to the limitations set forth in this
Plan, the Committee will have full authority to determine the number of Shares
available for Awards and, in its sole discretion, may include (without
limitation) as available for distribution (a) any Shares that have ceased to be
subject to an Award; (b) any Shares subject to an Award that have been
previously forfeited; (c) any Shares under an Award that otherwise terminates
without the issuance of Shares being made to a Participant; (d) any Shares that
are received by the Company in connection with the exercise of an Award,
including the satisfaction of any tax liability or tax withholding obligation;
or (e) any Shares repurchased by the Company in the open market or otherwise,
having an aggregate repurchase price no greater than the amount of cash proceeds
received by the Company from the exercise of Options granted under this Plan. 
Any Shares that are available immediately prior to the termination of the Plan,
or any Shares returned to the Company for any reason subsequent to the
termination of the Plan, may be transferred to a successor plan.

 

3.3.         Restrictions on Shares.  Shares issued upon exercise of an Award
will be subject to the terms and conditions specified herein and to such other
terms, conditions and restrictions as the Committee in its sole discretion may
determine and provide in the Award Agreement.  The Company will not be required
to issue or deliver any certificates for Shares, cash or other property prior to
the (a) listing of such Shares on any stock exchange (or other public market) on
which the Shares may then be listed (or regularly traded), and (b) completion of
any registration

 

8

--------------------------------------------------------------------------------


 

or qualification of such shares under federal, state, local or other law, or any
ruling or regulation of any government body which the Committee determines to be
necessary or advisable.  The Company may cause any certificate for any Shares to
be delivered hereunder to be properly marked with a legend or other notation
reflecting the limitations on transfer of such Shares as provided in this Plan
or as the Committee may otherwise require.  Participants, or any other persons
entitled to benefits under this Plan, must furnish to the Committee such
documents, evidence, data or other information as the Committee considers
necessary or desirable for the purpose of administering this Plan.  The benefits
under this Plan for each Participant, and each other person who is entitled to
benefits hereunder, are to be provided on the condition that he furnish full,
true and complete data, evidence or other information, and that he promptly
signs any document reasonably related to the administration of this Plan
requested by the Committee.  No fractional Shares will be issued under this
Plan; rather, fractional shares will be aggregated and then rounded to the next
lower whole Share.

 

3.4.         Shareholder Rights.  Except with respect to Restricted Stock as
provided in Section 7 and dividend rights as provided in Section 3.5, no person
will have any rights of a shareholder (including, but not limited to, voting
rights) as to Shares subject to an Award until, after proper exercise or vesting
of the Award or other action as may be required by the Committee in its sole
discretion, such Shares have been recorded on the Company’s official shareholder
records (or the records of its transfer agents or registrars) as having been
issued and transferred to the Participant.  Upon exercise of the Award or any
portion thereof, the Company will have a reasonable period in which to issue and
transfer the Shares to the Participant, and the Participant will not be treated
as a shareholder for any purpose whatsoever prior to such issuance and
transfer.  No payment or adjustment will be made for rights for which the record
date is prior to the date such Shares are recorded as issued and transferred in
the Company’s official shareholder records (or the records of its transfer
agents or registrars), except as otherwise provided herein or in an Award
Agreement.

 

3.5.         Dividends and Dividend Equivalents.  The Committee may provide that
Awards denominated in Shares earn dividends or dividend equivalents.  Such
dividends and dividend equivalents may be paid currently in cash or Shares or
may be credited to an account established by the Committee in the Participant’s
name.  In addition, dividends or dividend equivalents paid on outstanding Awards
or issued Shares may be credited to such account rather than paid currently. 
Any crediting of dividends or dividend equivalents may be subject to such
restrictions and conditions as the Committee may establish, including
reinvestment in additional Shares or Share equivalents.  Notwithstanding the
foregoing, dividends or dividend equivalents on unvested portions of Awards
whose vesting is subject to the achievement of specified Performance Goals may,
as set forth in an Award Agreement, be subject to the same restrictions as the
underlying Shares or units to which such dividends or dividend equivalents
relate.

 

3.6.         Changes in Stock.

 

3.6.1.      Substitution of Stock and Assumption of Plan. In the event of any
change in the Shares by virtue of any stock dividends, stock splits,
recapitalizations or reclassifications or any acquisition, merger,
consolidation, share exchange, tender offer or other combination involving the
Company that does not constitute a Change in Control but that results in the
acquisition of a Subsidiary by the Company, or in the event that

 

9

--------------------------------------------------------------------------------


 

other stock is substituted for the Shares as the result of any merger,
consolidation, share exchange or reorganization or any similar transaction which
constitutes a Change in Control of the Company, the Committee will
correspondingly adjust the (a) number, kind and class of Shares which may be
delivered under this Plan, (b) number, kind, class and price of Shares subject
to outstanding Awards (except for mergers or other combinations in which the
Company is the surviving entity), and (c) numerical limits of Sections 3.1, 6.1,
7.1, 8.1 and 9.1, all in such manner as the Committee in its sole discretion
determines to be advisable or appropriate to prevent the dilution or diminution
of such Awards; provided, however, in no event will the One Hundred Thousand and
00/100 Dollar ($100,000) limit on Incentive Stock Options contained in Section
5.1 be affected by an adjustment under this Section 3.6.1.  The Committee’s
determinations under this Section 3.6.1 will be final and conclusive.

 

3.6.2.      Conversion of Shares.  In the event of a Change in Control of the
Company pursuant to which another person or entity acquires control of the
Company (such other person or entity being the “Successor”), the kind of shares
of stock which are subject to this Plan and to each outstanding Award will,
automatically by virtue of such Change in Control, be converted into and
replaced by securities of the Successor, having full voting, dividend,
distribution, preference and liquidation rights, and the number of shares
subject to an Award, the calculation of an Award’s value and the purchase price
per share upon exercise of the Award will be correspondingly adjusted so that,
by virtue of such Change in Control of the Company, each Participant will (a) in
the case of Options, have the right to purchase (i) that number of shares of
stock of the Successor which have a Fair Market Value, as of the date of such
Change in Control of the Company, equal to the Fair Market Value, as of the date
of such Change in Control of the Company, of the Shares of the Company
theretofore subject to each Option, and (ii) for a purchase price per share
which, when multiplied by the number of shares of stock of the Successor subject
to each Option, will equal the aggregate exercise price at which the Participant
could have acquired all of the Shares previously optioned to the Participant;
and (b) in the case of Awards other than Options, have the right to receive that
number of shares of stock of the Successor which have a Fair Market Value, as of
the date of such Change in Control of the Company, equal to the Fair Market
Value, as of the date of the Change in Control of the Company, of the Shares of
the Company to which each Award relates.  The Committee, in its sole discretion,
will determine the method by which Awards of Performance Share Units will be
adjusted due to a Change in Control of the Company.  Shares issued in connection
with the Awards that are assumed, converted or substituted under this Section
3.6.2 will not reduce the number of Shares reserved for issuance under Section
3.1.

 

3.7.         Book-Entry Securities.  The Company shall have the right to
maintain all Awards in book-entry form in the name of the Participant until such
time as such Awards shall have been vested and the requirements of Section 3.3
have been met.

 

10

--------------------------------------------------------------------------------


 

SECTION 4

 

ELIGIBILITY

 

4.1.                            Eligibility.  Except as herein provided, the
individuals who are eligible to participate in this Plan and be granted Awards
are those individuals who are Employees of the Company or any Affiliate and
Non-employee Directors of the Company.  The Committee may, from time to time and
in its sole discretion, select Employees and Non-employee Directors of the
Company to be granted Awards and will determine the terms and conditions with
respect thereto.  In making any such selection and in determining the form of
the Award, the Committee may give consideration to the functions and
responsibilities of the Employees or Non-employee Director to the Company or its
Affiliates, the value of the Employee or Non-employee Director’s services (past,
present and future) to the Company or its Affiliates and such other factors
deemed relevant by the Committee in its sole discretion.  An Employee or
Non-employee Director will become a Participant in this Plan as of the date
specified by the Committee.  A Participant can be removed as an active
Participant by the Committee effective as of any date; provided, however, that
no such removal will adversely affect any Award previously granted to the
Participant.

 

4.2.                            No Contract of Employment.  Neither this Plan
nor any Award Agreement executed hereunder will constitute a contract of
employment between an Employee and the Company or an Affiliate, and
participation in this Plan will not give an Employee the right to be rehired by
or retained in the employment of the Company or an Affiliate.

 

4.3.                            No Right to Be Retained on Board.  Neither this
Plan nor any Award Agreement executed hereunder will give any Director the right
to be retained, nominated or re-elected as a Director.

 

SECTION 5

 

STOCK OPTIONS

 

5.1.                            Grant of Options.  Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Options to any Employee or Non-employee Director in such amounts as the
Committee, in its sole discretion, may determine.  The Committee may grant
Incentive Stock Options, Nonqualified Stock Options or any combination thereof;
provided, however, Non-employee Directors may not be granted Incentive Stock
Options.  Subject to the terms and provisions of this Plan, the Committee, in
its sole discretion, will determine the number of Shares subject to each Option;
provided, however, no Participant may be granted Incentive Stock Options under
this Plan which would result in Shares with an aggregate Fair Market Value
(measured on the Grant Date(s)) of more than One Hundred Thousand Dollars
($100,000) first becoming exercisable in any one calendar year.

 

5.2.                            Option Award Agreement.  Each Award of an Option
will be evidenced by an Award Agreement that will specify the Exercise Price,
the number of Shares to which the Option pertains, the Exercise Period, any
conditions to exercise of the Option and such other terms and conditions as the
Committee, in its sole discretion, determines.  The Award Agreement will also
specify whether the Option is intended to be an Incentive Stock Option or a
Nonqualified Stock

 

11

--------------------------------------------------------------------------------


 

Option.  All grants of Options intended to constitute Incentive Stock Options
will be made in accordance, and all Award Agreements pursuant to which Incentive
Stock Options are granted will comply, with the requirements of Code
Section 422.

 

5.3.                            Exercise Price.  The Exercise Price for each
Option will be determined by the Committee under this Section 5.3; provided,
however, except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or cancel outstanding Options in exchange for cash, other
Awards or Options with an exercise price that is less than the exercise price of
the original Options without shareholder approval.

 

5.3.1.                  Nonqualified Stock Options.  In the case of a
Nonqualified Stock Option, the Exercise Price per Share will be determined by
the Committee; provided, however, in no event will the Exercise Price be less
than 100 percent of the Fair Market Value of the Shares to which the
Nonqualified Stock Option relates, determined as of the Grant Date.

 

5.3.2.                  Incentive Stock Options.  In the case of an Incentive
Stock Option, the Exercise Price will be not less than 100 percent of the Fair
Market Value of the Shares to which the Incentive Stock Option relates
determined as of the Grant Date; provided, however, that if, on the Grant Date,
the Participant (together with persons whose stock ownership is attributed to
the Participant pursuant to Code Section 424(d)) owns securities possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any of its Subsidiaries, the Exercise Price will be not less than
110 percent of the Fair Market Value of the Shares to which the Incentive Stock
Option relates, determined as of the Grant Date.

 

5.3.3.                  Substitute Options.  Notwithstanding the provisions of
Sections 5.3.1 and 5.3.2, in the event that the Company or an Affiliate
consummates a transaction described in Code Section 424(a) (e.g., the
acquisition of property or stock from an unrelated corporation), individuals who
become Employees on account of such transaction may be granted Options in
substitution for options granted by such former employer.  If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Code Section 424(a), shall determine the Exercise Price of such substitute
Options.  In carrying out the provisions of this Section 5.3.3, the Committee
will apply the principles contained in Section 3.6.

 

5.4.                            Duration of Options.  Subject to the terms and
provisions of Sections 10 and 12, the Exercise Period with respect to each
Option will commence and expire at such times as the Committee provides in the
Award Agreement, provided that:

 

(a)                                 Incentive and Nonqualified Stock Options
will not be exercisable later than the tenth anniversary of their respective
Grant Dates;

 

(b)                                 Incentive Stock Options granted to an
Employee who possesses more than ten percent of the total combined voting power
of all classes of Shares of the Company, taking into

 

12

--------------------------------------------------------------------------------


 

account the attribution rules of Code Section 422(d), will not be exercisable
later than the fifth anniversary of their Grant Date(s); and

 

(c)                                  Subject to the limits of this Section 5,
the Committee may, in its sole discretion, after an Option is granted, extend
the maximum term of the Option to a date not later than the earlier of (i) the
end of the Exercise Period of the Options or (ii) the tenth anniversary of the
Grant Date.  Any such extension of an Option pursuant to this subsection will
comply with the requirements of Code Section 409A, if applicable.

 

5.5.                            Exercisability of Options.  Subject to the
provisions of Section 12 and this Section 5, all Options granted under this Plan
will be exercisable at such times, under such terms and subject to such
restrictions and conditions as the Committee determines in its sole discretion
and as specified in the Award Agreements to which the Options relate.  After an
Option is granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

 

5.6.                            Method of Exercise.  Subject to the provisions
of this Section 5 and the applicable Award Agreement, a Participant may exercise
an Option, in whole or in part, at any time during the Exercise Period to which
the Option relates by giving written notice to the Company of exercise on a form
provided by the Committee (if available).  Such notice will specify the number
of Shares subject to the Option to be purchased and will be accompanied by
payment in full of the total Exercise Price by cash or check or such other form
of payment as the Company may accept.  If permitted by the applicable Award
Agreement, payment in full or in part may also be made by:

 

(a)                                 Delivering Shares already owned by the
Participant that have a total Fair Market Value on the date of such delivery
equal to the total Exercise Price;

 

(b)                                 The delivery of cash by a broker-dealer as a
Cashless Exercise, if permitted by the Committee and the applicable Award
Agreement;

 

(c)                                  Reducing the number of Shares issued upon
the exercise by the largest number of whole Shares that has a Fair Market Value
that does not exceed the aggregate exercise price for the Shares exercised under
this method.  Shares will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) Shares used to pay the exercise price of an Option under
the “net exercise” method discussed in this Section 5.6(c), (ii) Shares actually
delivered to the Participant as a result of such exercise and (iii) any Shares
withheld for purposes of tax withholding; or

 

(d)                                 Any combination of the foregoing.

 

If payment of the Exercise Price of an Option is made in whole or in part in the
form of Restricted Stock, a number of the Shares to be received upon such
exercise equal to the number of shares of Restricted Stock used for payment of
the Exercise Price will be subject to the same forfeiture restrictions or
deferral limitations to which the Restricted Stock was subject, unless otherwise
determined by the Committee in its sole discretion.

 

No Shares will be issued until full payment therefor has been made.  Subject to
any forfeiture restrictions or deferral limitations that may apply if an Option
is exercised using

 

13

--------------------------------------------------------------------------------


 

Restricted Stock, a Participant will have all of the rights of a shareholder of
the Company holding the class of Shares subject to the Option (including, if
applicable, the right to vote the Shares) when the Participant has given written
notice of exercise, has paid the total Exercise Price, and such Shares have been
recorded on the Company’s official shareholder records (or the records of its
transfer agents or registrars) as having been issued and transferred to the
Participant.

 

5.7.                            Restrictions on Share Transferability.  In
addition to the restrictions imposed by Section 14.7, the Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable or appropriate in its sole discretion, including, but
not limited to, restrictions related to applicable Federal and state securities
laws and the requirements of the NASDAQ Stock Market or any other national
securities exchange or market on which Shares are then listed or traded.

 

5.8.                            Termination by Reason of Death, Disability or
Retirement.  Unless otherwise provided in the Award Agreement or determined by
the Committee in its sole discretion, if a Participant incurs a Termination of
Service due to death or Disability, all unexpired and unexercised Options held
by such Participant, regardless of their vested status, will thereafter be fully
exercisable until the expiration of the Exercise Period.  If a Participant
incurs a Termination of Service due to Retirement, any vested, unexpired and
unexercised Options held by such Participant will thereafter be fully
exercisable until the expiration of the Exercise Period.

 

5.9.                            Other Termination.  Unless otherwise provided in
the Award Agreement or determined by the Committee in its sole discretion, if a
Participant incurs a Termination of Service that is involuntary on the part of
the Participant (but is not due to death or Disability and is not with Cause) or
is voluntary on the part of the Participant (but is not due to Retirement), any
Options held by such Participant will terminate on the Termination of Service,
except that such Options, to the extent exercisable at the time of Termination
of Service, may be exercised until the expiration of the shorter of the
following two periods: (a) the 30 consecutive-day period commencing on the date
of Termination of Service, or (b) the date on which the Exercise Period
expires.  If a Participant incurs a Termination of Service which is with Cause,
all of his Options, whether or not exercisable, will terminate immediately as of
the date of such Termination of Service.

 

5.10.                     Special Provision for Incentive Stock Options.
Notwithstanding any other provision of this Plan to the contrary, an Incentive
Stock Option will not be exercisable more than (a) three months after the
Participant’s Termination of Service for any reason other than Disability, or
(b) one year after the Participant’s Termination of Service by reason of
Disability.

 

SECTION 6

 

STOCK APPRECIATION RIGHTS

 

6.1.                            Grant of SARs.  Subject to the terms and
conditions of this Plan, the Committee, at any time and from time to time, may
grant SARs to any Employee or Non-employee Director in such amounts as the
Committee, in its sole discretion, determines.  The Committee, in its sole
discretion, may grant SARs in any combination thereof.

 

14

--------------------------------------------------------------------------------


 

6.1.1.                  Number of Shares.  Subject to the limitations of
Section 3, the Committee will have complete discretion to determine the number
of SARs granted to any Participant.

 

6.1.2.                  Exercise Price and Other Terms.  The Committee, subject
to the provisions of this Plan, will have complete discretion to determine the
terms and conditions of SARs granted under this Plan.

 

6.2.                            SAR Award Agreement.  Each SAR will be evidenced
by an Award Agreement that specifies the exercise price, the expiration date of
the SAR, the number of SARs, any conditions on the exercise of the SAR and such
other terms and conditions as the Committee, in its sole discretion, determines.

 

6.3.                            Expiration of SARs.  Each SAR granted under this
Plan will expire upon the date determined by the Committee, in its sole
discretion, as set forth in the applicable Award Agreement; provided, however,
that no SAR will be exercisable later than the tenth anniversary of its Grant
Date.

 

6.4.                            Payment of SAR Amount.  Upon exercise of a SAR,
a Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)                                 The positive difference between the Fair
Market Value of a Share on the date of exercise and the exercise price; by

 

(b)                                 The number of Shares with respect to which
the SAR is exercised.

 

At the sole discretion of the Committee, the payment may be in cash, in Shares
which have a Fair Market Value equal to the cash payment calculated under this
Section 6.4, or in a combination of cash and Shares.

 

6.5.                            Termination by Reason of Death, Disability or
Retirement.  Unless otherwise provided in the Award Agreement or determined by
the Committee in its sole discretion, if a Participant incurs a Termination of
Service due to death or Disability, any unexpired and unexercised SARs held by
such Participant, regardless of their vested status, will thereafter be fully
exercisable until the expiration of the Exercise Period.  If a Participant
incurs a Termination of Service due to Retirement, any vested, unexpired and
unexercised SARs held by such Participant will thereafter be fully exercisable
until the expiration of the Exercise Period.

 

6.6.                            Other Termination.  Unless otherwise provided in
the Award Agreement or determined by the Committee in its sole discretion, if a
Participant incurs a Termination of Service that is involuntary on the part of
the Participant (but is not due to death or Disability and is not with Cause) or
is voluntary on the part of the Participant (but is not due to Retirement), any
SARs held by such Participant will terminate on the Termination of Service,
except that such SARs, to the extent exercisable at the time of Termination of
Service, may be exercised until the expiration of the shorter of the following
two periods: (a) the 30 consecutive-day period commencing on the date of
Termination of Service, or (b) the date on which the Exercise Period expires. 
If a Participant incurs a Termination of Service which is with Cause, all of his
SARs,

 

15

--------------------------------------------------------------------------------


 

whether or not exercisable, will terminate immediately as of the date of such
Termination of Service.

 

SECTION 7

 

RESTRICTED STOCK

 

7.1.                            Grant of Restricted Stock.  Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock to any Employee or Non-employee Director in
such amounts as the Committee, in its sole discretion, determines.  Subject to
the limitations of Section 3, the Committee, in its sole discretion, will
determine the number of Shares of Restricted Stock to be granted to each
Participant.

 

7.2.                            Restricted Stock Award Agreement.  Each Award of
Restricted Stock will be evidenced by an Award Agreement that specifies the
Period of Restriction, the number of Shares granted and such other terms and
conditions as the Committee, in its sole discretion, determines.  Unless the
Committee in its sole discretion determines otherwise, Shares of Restricted
Stock will be held by the Company, and will not be delivered to any Participant
until the end of the applicable Period of Restriction.

 

7.3.                            Transferability.  Except as provided in
Section 3.3, Section 14.7, and this Section 7, Shares of Restricted Stock may
not be sold, transferred, assigned, margined, encumbered, gifted, bequeathed,
alienated, hypothecated, pledged or otherwise disposed of, whether by operation
of law, whether voluntarily or involuntarily or otherwise, until the end of the
applicable Period of Restriction.

 

7.4.                            Other Restrictions.  The Committee, in its sole
discretion, may impose such other restrictions on Shares of Restricted Stock as
it may deem advisable or appropriate in accordance with this Section 7.

 

7.4.1.                  General Restrictions.  The Committee may impose
restrictions on Restricted Stock based upon any of the following criteria:
(a) the achievement of specific Company-wide, Affiliate-based, Subsidiary-based,
divisional, individual Participant or other Performance Goals, (b) applicable
Federal or state securities laws, or (c) any other basis determined by the
Committee in its sole discretion; provided, however, except for (i) Awards of
deferred Shares received in lieu of other Awards, (ii) Awards made to Employees
to replace their awards from a prior employer that were forfeited upon the
acquisition of the prior employer by the Company, and (iii) the Participant’s
death, Retirement or Disability, the required period of service for full vesting
will be set forth in an Award Agreement.  Notwithstanding the foregoing, any
performance-based Awards of Restricted Stock must be held for at least one-year
before they can be earned.

 

7.4.2.                  Section 162(m) Performance Restrictions. 
Notwithstanding any other provision of this Section 7.4.2 to the contrary, for
purposes of qualifying grants of Restricted Stock as “performance-based
compensation” to Covered Employees under Code Section 162(m), the Committee will
establish restrictions based upon the achievement of Performance Goals.  The
specific targets under the Performance Goals

 

16

--------------------------------------------------------------------------------


 

that must be satisfied for the Period of Restriction to lapse or terminate will
be set by the Committee on or before the latest date permissible to enable the
Restricted Stock to qualify as “performance-based compensation” under Code
Section 162(m).  The Performance Goals for a Covered Employee under this
Section 7.4.2 will be one or more of the business criteria listed under
Section 1.3.32.  In granting Restricted Stock that is intended to qualify as
“performance-based compensation” under Code Section 162(m), the Committee will
follow any procedures determined by it in its sole discretion from time to time
to be necessary, advisable or appropriate to ensure qualification of the
Restricted Stock as “performance-based compensation” under Code Section 162(m).

 

7.4.3.                  Legend on Certificates.  The Committee, in its sole
discretion, may require the placement of a legend on certificates representing
Shares of Restricted Stock to give appropriate notice of such restrictions.  For
example, the Committee may determine that some or all certificates representing
Shares of Restricted Stock will bear the following legend:

 

“THE SALE, PLEDGE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND
UNDER THE MAINSOURCE FINANCIAL GROUP, INC. 2015 STOCK INCENTIVE PLAN, AS SET
FORTH IN AN AWARD AGREEMENT EXECUTED THEREUNDER.  A COPY OF SUCH PLAN AND SUCH
AWARD AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF MAINSOURCE
FINANCIAL GROUP, INC.”

 

7.5.                            Removal of Restrictions.  Except as otherwise
provided in this Section 7, Shares of Restricted Stock covered by each
Restricted Stock grant made under this Plan will be released to a Participant as
soon as practicable after the end of the applicable Period of Restriction. 
Except in the case of grants of Restricted Stock to Covered Employees which are
intended to qualify as “performance-based compensation” under Code
Section 162(m) (the vesting of which cannot be accelerated except as provided in
Section 12.1), the Committee, in its sole discretion, may accelerate the time at
which any restrictions will lapse or remove any restrictions.  After the end of
the applicable Period of Restriction, the Participant will be entitled to have
any restrictive legend or legends placed on the Shares under Section 7.4.3
removed from his or her Share certificate.

 

7.6.                            Voting Rights.  During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
may exercise full voting rights with respect to those Shares, unless the
applicable Award Agreement provides otherwise.

 

7.7.                            Return of Restricted Stock to Company.  On the
date set forth in the applicable Award Agreement, the Restricted Stock for which
restrictions have not lapsed by the last day of the Period of Restriction will
revert to the Company and thereafter will be available for the grant of new
Awards under this Plan.

 

17

--------------------------------------------------------------------------------


 

7.8.                            Termination of Service.  Unless otherwise
provided in an Award Agreement or determined by the Committee in its sole
discretion, in the event of a Participant’s Termination of Service due to death
or Disability during the Period of Restriction, the restrictions on his Shares
of Restricted Stock will lapse and the Participant (or his or her Beneficiary)
will, on the date of such Termination of Service, be fully vested in the
Restricted Stock.  Unless otherwise provided in an Award Agreement or this Plan,
in the event of a Participant’s Termination of Service for any reason during the
Period of Restriction other than a Termination of Service due to death or
Disability, all Shares of Restricted Stock still subject to restriction will be
forfeited by the Participant and thereafter be available for the grant of new
Awards under this Plan; provided, however, that the Committee will have the sole
discretion to waive, in whole or in part, subject to the restrictions of
Section 7.4.1, any or all remaining restrictions with respect to any or all of
such Participant’s Shares of Restricted Stock.  Notwithstanding any other
provision of this Section 7 to the contrary, in the case of grants of Restricted
Stock to Covered Employees that the Committee intends to qualify as
“performance-based compensation” under Code Section 162(m) (the vesting of which
cannot be accelerated, except as provided in Section 12.1), no shares of
Restricted Stock will become vested unless the applicable Performance Goals have
first been met; provided, further, that the Committee will not waive any
restrictions with respect to such Restricted Stock.  If the vesting of shares of
Restricted Stock is accelerated after the applicable Performance Goals have been
met, the amount of Restricted Stock distributed will be discounted by the
Committee to reasonably reflect the time value of money in connection with such
early vesting.

 

SECTION 8

 

PERFORMANCE SHARE UNITS

 

8.1.                            Grant of Performance Share Units.  Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Performance Share Units to any Employee or Non-employee
Director in such amounts as the Committee, in its sole discretion, determines. 
Subject to the limitations of Section 3, the Committee will have complete
discretion in determining the number of Performance Share Units granted to each
Participant.

 

8.2.                            Value of Performance Share Units.  Each
Performance Share Unit will have an initial value that is established by the
Committee on or before the Grant Date.  Each Performance Share will have an
initial value equal to the Fair Market Value of a Share on the Grant Date.

 

8.3.                            Performance Goals and Other Terms.  The
Committee will set Performance Goals in its sole discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Share Units, or both, that will be paid to the Participant.  Each
Award of Performance Share Units will be evidenced by an Award Agreement that
specifies the number of Performance Share Units, the Performance Period, the
Performance Goals and such other terms and conditions as the Committee, in its
sole discretion, determines.

 

8.3.1.                  General Performance Goals.  The Committee may set
Performance Goals based upon (a) the achievement of Company-wide,
Affiliate-based, Subsidiary-based, divisional, individual Participant or other
Performance Goals; (b) in either absolute terms or relative to the performance
of one or more comparable companies or an

 

18

--------------------------------------------------------------------------------


 

index which includes several companies; (c) applicable Federal or state
securities laws; or (d) any other basis determined by the Committee in its sole
discretion.  Measurement of Performance Goals may exclude impact of charges for
restructuring, discontinued operations, extraordinary items, other unusual or
non-recurring items and the cumulative effects of accounting changes, each as
defined by generally accepted accounting principles.

 

8.3.2.                  Code Section 162(m) Performance Objectives. 
Notwithstanding any other provision of this Section 8.3.2 to the contrary, for
purposes of qualifying grants of Performance Share Units to Covered Employees as
“performance-based compensation” under Code Section 162(m), the Committee will
establish the specific targets under the Performance Goals applicable to
Performance Share Units.  Such targets under the Performance Goals will be set
by the Committee on or before the latest date permissible to enable the
Performance Share Units, as the case may be, to qualify as “performance-based
compensation” under Code Section 162(m).  The Performance Goals for a Covered
Employee under this Section 8.3.2 will be one or more of the business criteria
listed under Section 1.3.32.  In granting Performance Share Units to Covered
Employees which are intended to qualify as “performance-based compensation”
under Code Section 162(m), the Committee will follow any procedures determined
by it from time to time to be necessary or appropriate in its sole discretion to
ensure qualification of the Performance Share Units, as the case may be, as
“performance-based compensation” under Code Section 162(m).

 

8.4.                            Earning of Performance Share Units.  After the
applicable Performance Period has ended, the holder of Performance Share Units
will be entitled to receive those Performance Share Units, as the case may be,
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the applicable Performance Goals have been
achieved.  Except in the case of Performance Goals applicable to Performance
Share Units granted to Covered Employees which are intended to qualify as
“performance-based compensation” under Code Section 162(m) (which cannot be
reduced or waived except as provided in Section 12.1), after the grant of a
Performance Share Unit, the Committee, in its sole discretion, may reduce or
waive any Performance Goals or related business criteria applicable to such
Performance Share Unit.

 

8.5.                            Form and Timing of Payment of Performance Share
Units.  Payment of earned Performance Share Units will be made as soon as
practicable in the calendar year after the end of the applicable Performance
Period.  The Committee, in its sole discretion, may pay earned Performance Share
Units in the form of cash, in Shares (which have an aggregate Fair Market Value
equal to the value of the earned Performance Share Units, as the case may be,
determined as of the last day of the applicable Performance Period) or a
combination thereof.

 

8.6.                            Termination of Service.  Unless otherwise
provided in an Award Agreement or determined by the Committee in its sole
discretion, in the event of a Participant’s Termination of Service for any
reason prior to the last day of the Performance Period, Performance Share Units
applicable to the Performance Period will be forfeited and thereafter be
available for the grant of new Awards under this Plan.  Notwithstanding any
other provision of this Section 8 to the contrary, in the case of Awards of
Performance Share Units to Covered Employees that the

 

19

--------------------------------------------------------------------------------


 

Committee intends to qualify as performance-based compensation” under Code
Section 162(m) (the vesting of which cannot be accelerated except as provided in
Section 12.1), no Performance Share Units will become vested until the
applicable Performance Goals have been met.

 

SECTION 9
BONUS STOCK AWARDS

 

9.1.                            Bonus Stock Awards.  An Award of Bonus Stock may
be made in consideration for past services actually rendered to the Company or
any Affiliate for its benefit.  Each Award Agreement relating to an Award of
Bonus Stock will be in such form and will contain such terms and conditions as
the Committee will deem appropriate.  Each Bonus Stock Award Agreement will
include (through the incorporation of these provisions by reference or
otherwise) the substance of each of the following provisions:

 

9.2.                            Vesting.  Shares awarded under a Bonus Stock
Award Agreement may, but need not, be subject to vesting, as determined by the
Committee and specified in the applicable Award Agreement.  Upon a Change in
Control, any Bonus Stock, to the extent subject to vesting, will be immediately
vested.

 

9.3.                            Form and Timing of Payment of Bonus Stock.
 Payment of earned Bonus Stock will be made at the time set forth in an Award
Agreement.

 

9.4.                            Termination of Service.  Upon a Grantee’s
Termination of Service, the Company may reacquire any or all of the Bonus Stock
held by the Grantee which has not yet vested as the date of the Termination of
Service under the terms of the Bonus Stock Award Agreement.  If as of the
Termination of Service the restrictions applicable to a Bonus Stock Award, if
any, have not been satisfied, the Bonus Stock Award will be forfeited and the
underlying shares of Company Stock returned to the Company.

 

SECTION 10

 

AMENDMENT, TERMINATION, AND DURATION

 

10.1.                     Amendment, Suspension, or Termination. The Board may
supplement, amend, alter or discontinue this Plan in its sole discretion at any
time and from time to time, but no supplement, amendment, alteration or
discontinuation will be made which would impair the rights of a Participant
under an Award without the Participant’s consent, except that any supplement,
amendment, alteration or discontinuation may be made to (a) avoid a material
charge or expense to the Company or an Affiliate, (b) cause this Plan to comply
with applicable law, or (c) permit the Company or an Affiliate to claim a tax
deduction under applicable law.  In addition, subject to the provisions of this
Section 10.1, the Board, in its sole discretion at any time and from time to
time, may supplement, amend, alter or discontinue this Plan without the approval
of the Company’s shareholders (a) to the extent such approval is not required by
applicable law or the terms of a written agreement, and (b) so long as any such
amendment or alteration does not increase the number of Shares subject to this
Plan (other than pursuant to Section 3.6) or increase the maximum number of
Options, SARs, Shares of Restricted Stock, Performance Share Units or Bonus
Stock that the Committee may award to an individual

 

20

--------------------------------------------------------------------------------


 

Participant under this Plan.  The Committee may supplement, amend, alter or
discontinue the terms of any Award theretofore granted, prospectively or
retroactively, on the same conditions and limitations (and exceptions to
limitations) as apply to the Board under the foregoing provisions of this
Section 10.1, and further subject to any approval or limitations the Board may
impose.  Notwithstanding the foregoing, in no event may the Board or the
Committee amend the repricing provisions of the Plan or any Award without
approval of the Company’s shareholders.

 

10.2.                     Duration of this Plan and Shareholder Approval.  This
Plan will be effective on the Effective Date and, subject to Section 10.1
(regarding the Board’s right to supplement, amend, alter or discontinue this
Plan), will remain in effect until the tenth anniversary thereof.  No Option
will be exercised and no other Award will be exercised or otherwise paid
hereunder until this Plan has been approved by the holders of at least a
majority of the outstanding Shares represented in person or by proxy at a
meeting at which approval of this Plan is considered; and provided further, no
Incentive Stock Option may be granted under this Plan after the tenth
anniversary of the Effective Date.

 

SECTION 11

 

TAX WITHHOLDING

 

11.1.                     Withholding Requirements.  Prior to the delivery of
any Shares or cash pursuant to the payment or exercise of an Award, the Company
will have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy all
Federal, state and local income and employment taxes required by applicable law
to be withheld with respect to the payment or exercise of such Award.  In no
event will any amount withheld be in an amount that would require the Company to
incur accounting charges.

 

11.2.                     Withholding Arrangements.  The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy a tax withholding obligation, in whole or in
part, by (a) electing to have the Company withhold otherwise deliverable Shares
(except in the case of exercises of Incentive Stock Options), or (b) delivering
to the Company Shares then owned by the Participant having a Fair Market Value
equal to the amount required to be withheld.  The amount of the withholding
requirement will be deemed to include any amount that the Committee agrees may
be withheld at the time any such election is made, not to exceed, in the case of
income tax withholding, the amount determined, based upon minimum statutory
requirements, by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date the
amount of income tax to be withheld is determined.  The Fair Market Value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.

 

21

--------------------------------------------------------------------------------


 

SECTION 12

 

CHANGE IN CONTROL

 

12.1.                     Change in Control.

 

12.1.1.           Continuation, Assumption or Replacement of Awards.  In the
event of a Change in Control, the surviving or successor entity (or its parent
corporation) may continue, assume or replace Awards outstanding as of the date
of the Change in Control (with such adjustments as may be required or permitted
by Section 3.6), and such Awards or replacements therefore shall remain
outstanding and be governed by their respective terms, subject to
Section 12.1.4.  A surviving or successor entity may elect to continue, assume
or replace only some Awards or portions of Awards.  For purposes of this
Section 12.1.1, an Award shall be considered assumed or replaced if, in
connection with the Change in Control and in a manner consistent with Code
Sections 409A and 424, either (a) the contractual obligations represented by the
Award are expressly assumed by the surviving or successor entity (or its parent
corporation) with appropriate adjustments to the number and type of securities
subject to the Award and the exercise price thereof that preserves the intrinsic
value of the Award existing at the time of the Change in Control, or (b) the
Participant has received a comparable equity-based award that preserves the
intrinsic value of the Award existing at the time of the Change in Control and
provides for a vesting or exercisability schedule that is the same as or more
favorable to the Participant.

 

12.1.2.           Acceleration of Awards.  If and to the extent that outstanding
Awards under the Plan are not continued, assumed or replaced in connection with
a Change in Control, then (a) outstanding Options and Stock Appreciation Rights
issued to the Participant that are not yet fully exercisable shall immediately
become exercisable in full and shall remain exercisable in accordance with their
terms, (b) all unvested Restricted Stock Awards, Stock Unit Awards and
Performance Awards will become immediately fully vested and non-forfeitable; and
(c) any Performance Criteria applicable to Restricted Stock Awards, Stock Unit
Awards and Performance Awards will be deemed to have been satisfied at the
target level of performance specified in connection with the applicable Award.

 

12.1.3.           Payment for Awards. If and to the extent that outstanding
Awards under the Plan are not continued, assumed or replaced in connection with
a Change in Control, then the Committee may terminate some or all of such
outstanding Awards, in whole or in part, as of the effective time of the Change
in Control in exchange for payments to the holders as provided in this
Section 12.1.3. The Committee will not be required to treat all Awards similarly
for purposes of this Section 12.1.3. The payment for any Award or portion
thereof terminated shall be in an amount equal to the excess, if any, of (a) the
fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Change in Control for the
number of Shares subject to the Award or portion thereof being terminated, or,
if no consideration is to be received by the Company’s stockholders in the
Change in Control, the Fair Market Value of such number of shares immediately
prior to the effective date of the Change in Control, over (b) the aggregate
exercise price (if any) for the Shares subject to the Award or portion thereof
being terminated.  If there is no excess, the Award may be terminated without
payment.  Any payment shall be made in such form, on such terms and subject to
such conditions as the Committee determines in its discretion, which may or may
not be the same as the form, terms and conditions applicable to payments to the
Company’s

 

22

--------------------------------------------------------------------------------


 

stockholders in connection with the Change in Control, and may include
subjecting such payments to vesting conditions comparable to those of the Award
surrendered.

 

12.1.4.           Termination after a Change in Control.  If and to the extent
that Awards are continued, assumed or replaced under the circumstances described
in Section 12.1.1, and if within two years after the Change in Control a
Participant experiences an involuntary Termination of Service or other service
for reasons other than Cause, then (a) outstanding Options and Stock
Appreciation Rights issued to the Participant that are not yet fully exercisable
shall immediately become exercisable in full and shall remain exercisable in
accordance with their terms, (b) all unvested Restricted Stock Awards,
Performance Share Units and Bonus Stock will become immediately fully vested and
non-forfeitable; and (c) any Performance Criteria applicable to Restricted
Stock, Performance Share Units and Bonus Stock will be deemed to have been
satisfied at the target level of performance specified in connection with the
applicable Award.

 

12.2.                     Definition.  For purposes of Section 12.1, a “Change
in Control” of the Company will be deemed to have occurred if the conditions or
events set forth in any one or more of the following subsections occur:

 

(a)                                 The consummation of any merger,
consolidation or similar transaction which involves the Company and in which
persons who are the shareholders of the Company immediately prior to the
transaction own, immediately after the transaction, shares of the surviving or
combined entity which possess voting rights equal to or less than 50 percent of
the voting rights of all shareholders of such entity, determined on a fully
diluted basis;

 

(b)                                 Any sale, lease, exchange, transfer or other
disposition of all or any substantially all of the consolidated assets of the
Company;

 

(c)                                  Any tender, exchange, sale or other
disposition (other than disposition of the stock of the Company in connection
with bankruptcy, insolvency, foreclosure, receivership or other similar
transactions) or purchase (other than purchases by the Company or any Company
sponsored employee benefit plan, or purchases by members of the Board of
Directors of the Company or any subsidiary) of shares of stock which represent
more than 25 percent of the voting power of the Company;

 

(d)                                 During any period of two consecutive years,
individuals who at the date of the adoption of the Plan constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
nomination of each director at the beginning of the period has been approved by
directors representing at least a majority of the directors then in office;

 

Notwithstanding the foregoing, a Change in Control of the Company (i) will not
occur as a result of the issuance of stock by the Company in connection with any
public offering of its stock; (ii) will not be deemed to have occurred with
respect to any transaction unless such transaction has been approved or shares
have been tendered by a majority of the shareholders who are not Section 16
Persons; or (iii) will not occur due to stock ownership by the MainSource
Financial Group, Inc. Employee Stock Ownership Plan Trust Agreement, which forms
a part of

 

23

--------------------------------------------------------------------------------


 

the MainSource Financial Group, Inc. 401(k) and Employee Stock Ownership Plan or
any other employee benefit plan.

 

SECTION 13

 

LEGAL CONSTRUCTION

 

13.1.                     Gender and Number.  Except where otherwise indicated
by the context, any masculine term used herein also includes the feminine, the
plural includes the singular, and the singular includes the plural.

 

13.2.                     Severability.  In the event any provision of this Plan
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of this Plan, and this Plan will be construed and
enforced as if the illegal or invalid provision had never been included herein.

 

13.3.                     Requirements of Law.  The grant of Awards and the
issuance of Shares under this Plan will be subject to all applicable statutes,
laws, rules and regulations and to such approvals and requirements as may be
required from time to time by any governmental authorities or any securities
exchange or market on which the Shares are then listed or traded.

 

13.4.                     Governing Law.  Except to the extent preempted by the
Federal laws of the United States of America, this Plan and all Award Agreements
will be construed in accordance with and governed by the laws of the State of
Indiana without giving effect to any choice or conflict of law provisions,
principles or rules (whether of the state of Indiana or any other jurisdiction)
that would cause the application of any laws of any jurisdiction other than the
state of Indiana.

 

13.5.                     Headings.  The descriptive headings and sections of
this Plan are provided herein for convenience of reference only and will not
serve as a basis for interpretation or construction of this Plan.

 

13.6.                     Mistake of Fact.  Any mistake of fact or misstatement
of facts will be corrected when it becomes known by a proper adjustment to an
Award or Award Agreement.

 

13.7.                     Evidence.  Evidence required of anyone under the Plan
may be by certificate, affidavit, document or other information which the person
relying thereon considers pertinent and reliable, and signed, made or presented
by the proper party or parties.

 

13.8.                     409A Compliance.  It is intended the Plan and all
Awards hereunder be administered in a manner that will comply with, or comply
with an exemption from, as applicable, the requirements of Code Section 409A,
including any final regulations guidance issued by the Secretary of the Treasury
and the Internal Revenue Service.  The Committee is authorized to adopt rules or
regulations deemed necessary or appropriate to qualify for an exemption from or
to comply with the requirements of Code Section 409A.  Notwithstanding anything
in this Section to the contrary, with respect to any Award subject to Code
Section 409A, no amendment to or payment under such Award will be made unless
permitted under Code Section 409A and the regulations or rulings issued
thereunder.  Without limiting the generality of

 

24

--------------------------------------------------------------------------------


 

the foregoing, if any amount shall be payable with respect to any Award
hereunder as a result of a Participant’s Termination from Service at such time
as the Participant is a “specified employee” (as defined for purposes of Code
Section 409A) and such amount is subject to the provisions of Code Section 409A,
then no payment shall be made, except as permitted under Code Section 409A prior
to the first day of the seventh calendar month beginning after the participants’
separation from service (or the date of his or her earlier death).

 

Notwithstanding anything in the Plan to the contrary, none of the Company, the
Committee nor any other person involved in the administration of this Plan shall
in any way be responsible for ensuring the exemption of any Award from, or
compliance by any Award with, the requirements of Code Section 409A.  By
accepting an Award under this Plan, each Participant acknowledges that neither
the Company, the Committee nor any other person involved with the administration
of this Plan has any duty or obligation to design or administer the Plan or
Awards granted thereunder in an manner that minimizes a Participant’s tax
liabilities, including the avoidance of additional tax liabilities under Code
Section 409A.

 

SECTION 14

 

MISCELLANEOUS

 

14.1.                     No Effect on Employment or Service.  Neither this Plan
nor the grant of any Awards or the execution of any Award Agreement will confer
upon any Participant any right to continued employment by the Company, retention
on or nomination to the Board or will interfere with or limit in any way the
right of the Company to terminate any Employee’s employment or service at any
time, with or without Cause, or removal from the Board.  Employment with the
Company and its Affiliates is on an at-will basis only, unless otherwise
provided by a written employment or severance agreement, if any, between the
Employee and the Company or an Affiliate, as the case may be.  If there is any
conflict between the provisions of this Plan and an employment or severance
agreement between a Participant and the Company, the provisions of such
employment or severance agreement will control, including, but not limited to,
the vesting and forfeiture of any Awards.

 

14.2.                     No Company Obligation.  Unless required by applicable
law, the Company, an Affiliate, the Board of Directors and the Committee will
not have any duty or obligation to affirmatively disclose material information
to a record or beneficial holder of Shares or an Award, and such holder will
have no right to be advised of any material information regarding the Company or
any Affiliate at any time prior to, upon or in connection with the receipt,
exercise or distribution of an Award.  In addition, the Company, an Affiliate,
the Board, the Committee and any attorneys, accountants, advisors or agents for
any of the foregoing will not provide any advice, counsel or recommendation to
any Participant with respect to, without limitation, any Award, any exercise of
an Option or any tax consequences relating to an Award.

 

14.3.                     Participation.  No Employee or Non-employee Director
will have the right to be selected to receive an Award under this Plan or,
having been selected, to be selected to receive a future Award.  Participation
in the Plan will not give any Participant any right or claim to any benefit
under this Plan, unless such right or claim has specifically accrued under the
terms of this Plan.

 

25

--------------------------------------------------------------------------------


 

14.4.                     Liability and Indemnification.  No member of the
Board, the Committee or any officer or employee of the Company or any Affiliate
will be personally liable for any action, failure to act, decision or
determination made in good faith in connection with this Plan.  By participating
in this Plan, each Participant agrees to release and hold harmless the Company
and its Affiliates (and their respective directors, officers and employees) and
the Committee from and against any tax liability, including, but not limited to,
interest and penalties, incurred by the Participant in connection with his
receipt of Awards under this Plan and the deferral, payment and exercise
thereof.  Each person who is or was a member of the Committee, or of the Board,
will be indemnified and held harmless by the Company against and from (a) any
loss, cost, liability or expense (including, but not limited to, attorneys’
fees) that may be imposed upon or reasonably incurred by him in connection with
or resulting from any claim, action, suit or proceeding to which he may be a
party or in which he may be involved by reason of any action taken or failure to
act under this Plan or any Award Agreement; and (b) any and all amounts paid by
him in settlement thereof, with the Company’s prior written approval, or paid by
him in satisfaction of any judgment in any such claim, action, suit or
proceeding against him; provided, however, that he will give the Company an
opportunity, at the Company’s expense, to handle and defend such claim, action,
suit or proceeding before he undertakes to handle and defend the same on his own
behalf.  The foregoing right of indemnification is exclusive of any other rights
of indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

14.5.                     Successors.  All obligations of the Company under this
Plan, with respect to Awards granted hereunder, are binding on any successor to
the Company, whether or not the existence of such successor is the result of a
Change in Control of the Company.

 

The Company will not, and will not permit its Affiliates to, recommend,
facilitate or agree or consent to a transaction or series of transactions which
would result in a Change in Control of the Company unless and until the person
or persons or entity or entities acquiring control of the Company as a result of
such Change in Control agree(s) to be bound by the terms of this Plan insofar as
it pertains to Awards theretofore granted and agrees to assume and perform the
obligations of the Company and its Successor (as defined in Section 3.6.2)
hereunder.

 

14.6.                     Beneficiary Designations.  Any Participant may
designate, on such forms as may be provided by the Committee for such purpose, a
Beneficiary to whom any vested but unpaid Award will be paid in the event of the
Participant’s death.  Each such designation will revoke all prior designations
by the Participant and will be effective only if given in a form and manner
acceptable to the Committee.  In the absence of any such designation, any vested
benefits remaining unpaid at the Participant’s death will be paid to the
Participant’s spouse, if any, and the to the Participant’s estate and, subject
to the terms of this Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the spouse, if any, and if not by the
administrator or executor of the Participant’s estate.

 

14.7.                     Nontransferability of Awards.  Except as provided in
Sections 14.7.1 and 14.7.2, no Award under this Plan can be sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the

 

26

--------------------------------------------------------------------------------


 

laws of descent and distribution.  In addition, no Award under this Plan will be
subject to execution, attachment or similar process.  Any attempted or purported
transfer of an Award in contravention of this Plan or an Award Agreement will be
null and void ab initio and of no force or effect whatsoever.  All rights with
respect to an Award granted to a Participant will be exercisable during his
lifetime only by the Participant.

 

14.7.1.           Limited Transfers of Nonqualified Stock Options. 
Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
the transfer of Nonqualified Stock Options by a Participant to (a) the
Participant’s spouse, any children or lineal descendants of the Participant or
the Participant’s spouse, or the spouse(s) of any such children or lineal
descendants (“Immediate Family Members”), (b) a trust or trusts for the
exclusive benefit of Immediate Family Members, or (c) a partnership or limited
liability company in which the Participant and/or the Immediate Family Members
are the only equity owners, (collectively, “Eligible Transferees”); provided,
however, in the event the Committee permits the transferability of Nonqualified
Stock Options granted to the Participant, the Committee may subsequently, in its
sole discretion, amend, modify, revoke or restrict, without the prior consent,
authorization or agreement of the Eligible Transferee, the ability of the
Participant to transfer Nonqualified Stock Options that have not been already
transferred to an Eligible Transferee.  An Option that is transferred to an
Immediate Family Member will not be transferable by such Immediate Family
Member, except for any transfer by such Immediate Family Member’s will or by the
laws of descent and distribution upon the death of such Immediate Family
Member.  Incentive Stock Options granted under this Plan are not transferable
pursuant to this Section 14.7.

 

14.7.2.           Exercise by Eligible Transferees.  In the event that the
Committee, in its sole discretion, permits the transfer of Nonqualified Stock
Options by a Participant to an Eligible Transferee under Section 14.7.1, the
Options transferred to the Eligible Transferee must be exercised by such
Eligible Transferee and, in the event of the death of such Eligible Transferee,
by such Eligible Transferee’s executor or administrator only in the same manner,
to the same extent and under the same circumstances (including, but not limited
to, the time period within which the Options must be exercised) as the
Participant could have exercised such Options.  The Participant, or in the event
of his death, the Participant’s estate, will remain liable for all federal,
state, local and other taxes applicable upon the exercise of a Nonqualified
Stock Option by an Eligible Transferee.

 

14.8.                     No Rights as Shareholder.  Except to the limited
extent provided in Sections 3.4 and 7.6, no Participant (or any Beneficiary)
will have any of the rights or privileges of a shareholder of the Company with
respect to any Shares issuable pursuant to an Award (or the exercise thereof),
unless and until certificates representing such Shares have been recorded on the
Company’s official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant (or his or
her Beneficiary).

 

14.9.                     Mitigation of Excise Tax. Subject to any other
agreement providing for the Company’s indemnification of the tax liability
described herein, if any payment or right accruing to a Participant under this
Plan (without the application of this Section 14.9), either alone or together
with other payments or rights accruing to the Participant from the Company or an
Affiliate would constitute a “parachute payment,” as defined in Code
Section 280G and

 

27

--------------------------------------------------------------------------------


 

regulations thereunder, such payment or right will be reduced to the largest
amount or greatest right that will result in no portion of the amount payable or
right accruing under this Plan being subject to an excise tax under Code
Section 4999 or being disallowed as a deduction under Code Section 280G.  The
determination of whether any reduction in the rights or payments under this Plan
is to apply will be made by the Committee in good faith after consultation with
the Participant, and such determination will be conclusive and binding on the
Participant.  The Participant will cooperate in good faith with the Committee in
making such determination and providing the necessary information for this
purpose.

 

14.10.              Funding.  Benefits payable under this Plan to any person
will be paid by the Company from its general assets.  Shares to be issued
hereunder will be issued directly by the Company from its authorized but
unissued Shares or acquired by the Company on the open market, or a combination
thereof.  Neither the Company nor any of its Affiliates will be required to
segregate on its books or otherwise establish any funding procedure for any
amount to be used for the payment of benefits under this Plan.  The Company or
any of its Affiliates may, however, in its sole discretion, set funds aside in
investments to meet any anticipated obligations under this Plan.  Any such
action or set-aside will not be deemed to create a trust of any kind between the
Company and any of its Affiliates and any Participant or other person entitled
to benefits under the Plan or to constitute the funding of any Plan benefits. 
Consequently, any person entitled to a payment under the Plan will have no
rights greater than the rights of any other unsecured general creditor of the
Company or its Affiliates.

 

28

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Company has caused this MainSource Financial Group, INC.
2015 Stock Incentive Plan to be executed by its officers thereunder duly
authorized, this 19th day of January, 2015, but effective as of January 1, 2015.

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Archie M. Brown, Jr.

 

 

 

Archie M. Brown, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ James M. Anderson

 

 

 

James M. Anderson

 

 

 

Chief Financial Officer

 

 

 

29

--------------------------------------------------------------------------------